Title: From Thomas Jefferson to James Currie, 10 March 1793
From: Jefferson, Thomas
To: Currie, James



Dear Sir
Philadelphia Mar. 10. 1793.

Your letter of Feb. 12. came to hand on the 19th. Mr. Barton, who had your suit against Griffin in hand, quitted business a little before the last quarterly court without my being apprised of it, and the gentleman who succeeded to his docquet (Mr. Sergeant) not having time to be prepared, one term has been lost to you. As soon as I knew of Mr. Barton’s having turned over his business to Mr. Sergeant, I waited on the latter, and he has promised me to attend to it very particularly at the term of the next month. As I have concluded to remain here somewhat longer, I hope to see this matter brought to a close for you.—I have paid due attention to what you say on the subject of the military land rights beyond the Ohio, but am not able to collect any information worth your notice. I have asked opinions on the words of the act of Congress, and on the views of those who will have to expound it, and I find the former so contradictory, and the latter so little disposed to lessen the obstacles to the right either of the assignee or original claimant, that it is impossible to give any relief to your doubts from this quarter.—I understand that W. Ronald has left his affairs much perplexed. Mine in his hands however are safe, as his debt to me was secured by a mortgage of the lands I sold him and also of one moiety of his Beverdam lands.—I am with great & sincere esteem Dear Sir, your friend & servt

Th: Jefferson

